DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments filed 9/6/2022. Claims 35-51 are currently pending. Claims 35-47 have been amended. Claims 1-34 have been previously canceled. Claims 49-51 are newly added.

Specification
The amendment filed 9/6/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “and having a length exceeding the depth of the recess defined by the first coupling member 55” in para. 0054; “the length of the protrusion exceeding the depth of the cavity 51” in para. 0055; and “the length of the protrusion exceeding the depth of the cavity 61” in para. 0058. See the rejection of claims 35, 43, and 49 below for a discussion of why the preceding material introduces new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 35-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claims 35, 43, and 49, the limitations “a hammer protrusion on a first end thereof which is of a length exceeding the depth of the recess defined by the first coupling member” (recited in claims 35 and 43) and “a cavity within a first end thereof which is of a prescribed depth less than the length of the coupling member protrusion” (recited in claims 35, 43, and 49) comprises new matter not disclosed by the specification as originally filed. The written description does not discuss the lengths of the protrusions relative to their respective cavities. Applicant argues in the remarks dated 9/6/2022 that Figures 9 and 10 clearly depict the relative depths and lengths. However, there is no indication that the drawings or written description that the drawings are to scale. Furthermore, in the drawings, the length and width of the cavities appear to be shorter than the length of width of the protrusions which would prevent the protrusions from entering the cavities. Since the written description discloses that the protrusions enter their respective cavity, it is clear that the drawings cannot be relied upon to disclose relative dimensions. Accordingly, it cannot be concluded that the inventors had possession of the claimed invention at the time the application was filed. Claims 36-42 are rejected based on their dependency from claim 35, claims 44-48 are rejected based on their dependency from claim 43, and claims 50-51 are rejected based on their dependency from claim 49.

Response to Arguments
Applicant's arguments filed 9/6/2022 have been fully considered but they are not persuasive.

	Regarding claims 35, 43, and 49, applicant argues that the drawings indicate the relative lengths of the protrusions and cavities.
	However, as discussed above in the rejection of claims 35, 43, and 49, the drawings are not to scale and cannot be relied upon to indicate the relative lengths of the protrusions and cavities. Therefore, applicant’s argument is found to be not persuasive.

	Applicant’s remaining arguments have been considered but are moot because the arguments do not pertain to the new grounds of rejection set forth in this Office Action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
10/21/2022